IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: OCTOBER 29, 2020
                                                      NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0571-MR



CHRISTOPHER A. HILL                                                   APPELLANT


                 ON APPEAL FROM MCCRACKEN CIRCUIT COURT
V.              HONORABLE TIMOTHY JON KALTENBACH, JUDGE
                              NO. 18-CR-00159


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Christopher Hill was convicted of fourth-degree assault of Kierran Jones,

retaliating against a participant in a legal process, and persistent felony

offender in the first degree (“PFO1”). He received a sentence of twenty years’

imprisonment and now appeals as a matter of right.1 For the following

reasons, we affirm.

                                     I. BACKGROUND

      Hill and Jones are cousins and have known each other a long time. In

late 2017, their relationship deteriorated. Jones attributed the strain on their

relationship to his arrest for criminal possession of a forged instrument in the


      1   Ky. Const. § 110(2)(b).

                                          1
second degree after he passed a counterfeit $100 banknote that Hill had given

him. When Jones told Hill he was going to “snitch” on him to the police and

tell police that Hill was the one who gave him the counterfeit money, Hill

threatened to kill him. Hill attributed the demise of their relationship to the

fact that their cousin, Jeremyon Adams, shot up Hill’s dad’s house and Hill

made a social media post about it, after which Adams was arrested. Hill

claimed no knowledge of Jones’s arrest on the forged instrument charge, while

Jones claimed no hostility between them from the situation with Adams.

      Hill testified that he was planning on beating up Jones and recording it

because Jones had slandered him on social media, calling him a “snitch.” A

week after Hill threatened to kill Jones, Hill attacked him at the residence of a

mutual friend, Shanice Snipes. Hill beat Jones to the point of

unconsciousness, stole Jones’s phone, shoes and his clothes except his pants,

then dragged him out of Snipes’s place and left him outside to eventually walk

shoeless in the snow to a neighbor’s house where he called the police. Jones

then went to the hospital to receive medical treatment for his injuries.

      A jury convicted Hill of fourth-degree assault (as a lesser-included

offense of first-degree robbery), retaliating against a participant in a legal

process, and PFO1. The trial court imposed the jury’s recommended sentence

of twenty years. Hill now appeals, raising multiple claims of error.

                                    II. ANALYSIS

       A. Hill was not entitled to a directed verdict of acquittal on the
         charge of retaliating against a participant in a legal process.



                                         2
      Hill contends that insufficient evidence was adduced at trial for a

reasonable jury to have found him guilty of retaliating against a participant in

a legal process, thus the trial court should have directed a verdict of acquittal

in his favor. At the conclusion of the Commonwealth’s case, Hill verbally

moved for a directed verdict, stating “We make a motion for directed verdict on

the felony charges and say that there is not sufficient evidence. The

Commonwealth has not met its burden and there’s not sufficient evidence to

proceed on those charges.” The trial court clarified that Hill was moving for a

directed verdict on the first-degree robbery charge, which Hill confirmed. The

trial court denied the motion, with respect to first-degree robbery and the

charge of retaliating against a participant in a legal process. The trial court

likewise denied Hill’s renewal of the directed verdict motion at the close of all

the evidence.

      Kentucky law disfavors general motions for directed verdict which do not

specify the grounds upon which the motion is based:

      This Court has recently reaffirmed that failure to state specific
      grounds for a motion for directed verdict will foreclose appellate
      review of the trial court’s denial of that motion. In the motion, no
      specific mention was made of a lack of evidence as to any
      particular element of the charges; Appellant merely asserted that
      there was insufficient evidence as to each and every charge
      pending against him. Without a specific objection, “[t]he trial court
      was never given an opportunity to address the question of whether
      there was lack of evidence on this particular element of the
      offense.” Appellant should have objected to the giving of an
      instruction on the individual charges and stated his reasons and
      disclosed which elements were missing.

Gibbs v. Commonwealth, 208 S.W.3d 848, 857 (Ky. 2006) (footnotes omitted),

overruled on other grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky.
                                         3
2010). “Following our precedent, we have staunchly held that a party’s failure

to state the specific grounds for a directed-verdict motion ‘foreclose[s] appellate

review.’” Sevier v. Commonwealth, 434 S.W.3d 443, 454 (Ky. 2014) (quoting

Pate v. Commonwealth, 134 S.W.3d 593, 597–98 (Ky. 2004) (“CR[2] 50.01

requires that a directed verdict motion ‘state the specific grounds therefore,’

and Kentucky appellate courts have steadfastly held that failure to do so will

foreclose appellate review of the trial court’s denial of the directed verdict

motion[]”)).

      Hill’s verbal motions for a directed verdict are too general to consider

them preserved for appellate review under the typical directed verdict standard3

as they failed to specify how the specific elements of the charges were

unsupported by the evidence presented. That noted, because Hill’s reply brief

has requested, in the alternative, review under RCr4 10.26, we will review this

alleged error under that standard:

      Under RCr 10.26, an unpreserved error may generally be noticed
      on appeal if the error is palpable and if it affects the substantial
      rights of a party. Even then, relief is appropriate only upon a


      2   Kentucky Rules of Civil Procedure.
      3  “On motion for directed verdict, the trial court must draw all fair and
reasonable inferences from the evidence in favor of the Commonwealth. If the
evidence is sufficient to induce a reasonable juror to believe beyond a
reasonable doubt that the defendant is guilty, a directed verdict should not be
given. For the purpose of ruling on the motion, the trial court must assume that
the evidence for the Commonwealth is true, but reserving to the jury questions
as to the credibility and weight to be given to such testimony. On appellate
review, the test of a directed verdict is, if under the evidence as a whole, it
would be clearly unreasonable for a jury to find guilt, only then the defendant is
entitled to a directed verdict of acquittal.” Commonwealth v. Benham, 816
S.W.2d 186, 187 (Ky. 1991) (citation omitted).
      4   Kentucky Rules of Criminal Procedure.

                                               4
       determination that manifest injustice resulted from the error. For
       an error to rise to the level of palpable, it must be easily
       perceptible, plain, obvious and readily noticeable.

Martin v. Commonwealth, 409 S.W.3d 340, 344 (Ky. 2013) (internal quotations

omitted).5

       Hill was convicted of retaliating against a participant in a legal

proceeding under KRS6 524.055, which states:

       (1) A person is guilty of retaliating against a participant in the legal
       process when he or she engages or threatens to engage in conduct
       causing or intended to cause bodily injury or damage to the
       tangible property of a participant in the legal process or a person
       he or she believes may be called as a participant in the legal
       process in any official proceeding or because the person has
       participated in a legal proceeding:
              (a) Attending an official proceeding, or giving or producing
       any testimony, record, document, or other object produced at that
       proceeding;
              (b) Giving information to a law enforcement officer relating to
       the possible commission of an offense or a violation of conditions of
       probation, parole, or release pending judicial proceedings;
              (c) Vote, decision, or opinion; or
              (d) Performance of his or her duty.

       (2) Retaliating against a participant in the legal process is a Class
       D felony.



       5 Regarding the Commonwealth’s assertion that summary affirmance is
necessary due to Hill’s failure to request palpable error in his initial appellate brief,
“CR 76.12(1) and 76.12(4)(e) permit the appellant to file a reply brief ‘confined to
points raised in the briefs to which they are addressed.’ Generally, an appellant is not
obliged to anticipate that the Commonwealth will challenge preservation, and once it
does he is free under the rule to reply to the Commonwealth’s point by arguing that,
even if unpreserved, the error is one that may be noticed as palpable. The
Commonwealth, of course, may argue in its appellee’s brief not only that the alleged
error is unpreserved but also that it does not warrant palpable error relief. It is neither
unfair to the Commonwealth nor unduly burdensome to expect it to use that
opportunity to address as fully as it deems necessary an issue it has raised.”
Commonwealth v. Jones, 283 S.W.3d 665, 670 (Ky. 2009).
       6   Kentucky Revised Statutes.

                                            5
      (3) In order for a person to be convicted of a violation of this
      section, the act against a participant in the legal process or the
      immediate family of a participant in the legal process shall be
      related to the performance of a duty or role played by the
      participant in the legal process.

As this Court has explained,

      [T]he offense of retaliation requires only that the person being
      retaliated against either be, be expected to be, or already have been
      a participant in the legal process. Though retaliation is ordinarily
      thought of as occurring after the fact (e.g., after a witness has
      testified), the statute is drafted to cover violence against a person
      who has not yet participated (e.g., has not yet testified), so long as
      the act is related to the person’s participation in the legal process.
      KRS 524.055(3).

Pettway v. Commonwealth, 470 S.W.3d 706, 709 (Ky. 2015). See also Edmonds

v. Commonwealth, 433 S.W.3d 309, 325 (Ky. 2014) (the act of retaliation must

be related to a legal proceeding).

      Hill maintains that a directed verdict was warranted because the

Commonwealth failed to prove that he was retaliating against Jones to prevent

Jones from implicating him in the counterfeit money scheme. Hill emphasizes

that the only evidence of record that Jones was charged with counterfeiting,

and therefore was involved in a “legal process” for purposes of KRS 524.055(3),

was Jones’s own testimony. Further, Hill argues that no evidence was

presented, aside from Jones’s testimony, that Hill knew of Jones’s involvement

in the counterfeiting scheme, that Hill would be implicated in the crime, or that

the counterfeit money had anything to do with the fight.

      However, Hill’s attack on the sufficiency of the evidence is essentially an

argument that the jury should have believed his account of the events instead


                                        6
of Jones’s. Kentucky law is clear that “[t]his court will not invade the jury’s

province to weigh conflicting evidence, judge the credibility of the witnesses

and draw the ultimate conclusion.” Clark v. Commonwealth, 567 S.W.3d 565,

569–70 (Ky. 2019) (citation omitted). Jones testified that he was arrested for

criminal possession of a forged instrument in the second degree after passing a

counterfeit $100 banknote, and that Hill was the one who had given him the

counterfeit money. Jones testified that he spoke to Hill about the counterfeit

money and the fact that he had been arrested and charged. Jones further

testified he told Hill that he (Jones) was going to “snitch” on Hill to police.

Jones said Hill then threatened to kill him if he did. Hill admitted to the jury

that he had planned to beat up Jones and videotape the assault, but claimed

the assault was for the earlier shooting involving Jeremyon Adams.

      Based on the evidence presented, a reasonable jury could have

concluded that Hill planned to assault Jones in an effort to prevent Jones from

informing police that Hill had provided him with counterfeit money to pass.

Thus, under KRS 524.055, sufficient evidence was presented to allow the jury

the find Hill guilty of retaliating against a participant in a legal process.

Considering that this claim of error was not properly preserved, Hill has failed

to demonstrate a manifest injustice justifying reversal under the palpable error

standard of RCr 10.26.

            B. Hill’s right to a unanimous verdict was not violated.

      Hill argues that the jury instruction for retaliating against a participant

in a legal process resulted in a non-unanimous and unreliable verdict. As Hill

                                          7
failed to preserve this issue, we will review it under the palpable error standard

of RCr 10.26. See Martin v. Commonwealth, 456 S.W.3d 1, 9–10 (Ky. 2015)

(“[A]ll unanimous verdict violations constitute palpable error resulting in

manifest injustice[]”).

      In Kentucky, for a criminal conviction to stand, a defendant is entitled to

a unanimous jury verdict of guilty. King v. Commonwealth, 554 S.W.3d 343,

350-52 (Ky. 2018); see also Wells v. Commonwealth, 561 S.W.2d 85, 87 (Ky.

1978) (stating that Kentucky Constitution Section 7 “requires a unanimous

verdict reached by a jury of twelve persons in all criminal cases[]”). Hill argues

that the jury instruction for retaliating against a participant in a legal process

failed to specify which legal process led to the retaliation. Based on the proof

presented at trial, Hill maintains that some jurors could have found that the

legal process was the prosecution of Jones for passing the counterfeit money,

while other jurors could have believed that the legal process was the

prosecution of Jeremyon Adams for an earlier shooting incident.

      The retaliation instruction read as follows:

      You will find the defendant, Christopher A. Hill, guilty of
      Retaliating Against a Participant in the Legal Process under this
      Instruction if, and only if, you believe from the evidence beyond a
      reasonable doubt all of the following:

      A. That in this county on or about January 15, 2018, and before
         the finding of the Indictment herein, he struck Kierran Jones
         with his fists and feet.
      B. That he did so because he believed Kierran Jones might give the
         police information about him regarding a pending legal
         proceeding. AND
      C. That the defendant’s acts related to Kierran Jones being a
         potential witness.


                                         8
      These jury instructions parrot the language of KRS 524.055, which

provides that “a person is guilty of retaliating against a participant in the legal

process when he threatens to engage in conduct causing or intended to cause

bodily injury or damage to the tangible property of a participant in the legal

process or a person he or she believes may be called as a participant in the

legal process in any official proceeding or because the person has participated

in a legal proceeding[.]”

      Because the evidence showed that two separate legal processes could

have been underway, Hill contends a unanimous verdict violation exists under

Johnson v. Commonwealth, 405 S.W.3d 439 (Ky. 2013). In Johnson, the Court

found an unanimity issue exists “[r]egardless of how it happens—either when

the instruction explicitly includes multiple criminal offenses or the proof

demonstrates them—when a jury instruction and resulting verdict cover

multiple criminal acts, the same principles apply.” Id. at 449. In Johnson, a

mother was charged with one count of first-degree criminal abuse for harming

her child; however, the proof established that the mother could have harmed

the child on not just one, but two occasions. Because the jury instruction did

not specify which act of abuse was the basis for the charge, some jurors could

have convicted the mother of abuse as to the first occasion and other jurors as

to the second. The Johnson court observed:

      A duplicitous count, whether appearing in an indictment or jury
      instructions, presents multiple constitutional problems, including
      that the jury verdict is not unanimous, which is the issue raised in
      this case. The courts have stated that two of the reasons for
      rejecting duplicitous indictments are that a general verdict of guilty
      does not disclose whether the jury found the defendant guilty of
                                         9
      one crime or both and that there is no way of knowing ... whether
      the jury was unanimous with respect to either.
Id. at 454 (citations and internal quotation marks omitted). In other words, “a

duplicitous count includes in a single count what must be charged in multiple

counts.” Ruiz v. Commonwealth, 471 S.W.3d 675, 680 (Ky. 2015) (citation and

internal quotation marks omitted).

      Hill’s case does not present a “duplicitous count” scenario since the jury

was instructed on only one count of retaliating against a participant in a legal

process. Therefore, the instructional error Hill complains of (failure to specify

the legal process underway) did not result in an instruction covering multiple

criminal acts of retaliation. The criminal act here was the one instance of

retaliation against Jones, not the act of an ongoing legal proceeding.

      Hill only cites to Johnson in support of his unanimity claim, but we find

the holding in Kingrey v. Commonwealth, 396 S.W.3d 824 (Ky. 2013) to be

instructive, especially with respect to that Court’s discussion of multiple

theory, or combination, jury instructions. The Kingrey court held that “[t]he

requirement of unanimity is satisfied if the evidence supported conviction

under both theories. This is because, no matter which theory they accepted,

all the jurors convicted under a theory supported by the evidence and all the

jurors convicted the defendant of the same offense.” Id. at 830 (citations and

internal quotation marks omitted); see also Miller v. Commonwealth, 77 S.W.3d
566, 574 (Ky. 2002) (“[A] ‘combination’ instruction permitting a conviction of

the same offense under either of two alternative theories does not deprive a



                                        10
defendant of his right to a unanimous verdict if there is evidence to support a

conviction under either theory[]”). The Kingrey court distinguished the

situation of a multiple theory but one criminal act, from the case before it, in

which two criminal acts occurred:

      This is not a case in which the jury instruction allowed the jury to
      convict Kingrey of one crime based on one criminal act under two
      different theories of the crime. Rather, the jury instruction allowed
      the jury to convict Kingrey of one crime based on two separate and
      distinct criminal acts that violated the same criminal statute.

      . . . Because the instruction did not require the jury to specify of
      which criminal act it found Kingrey guilty, we cannot be sure that
      all jurors believed that he committed the crime of use of a minor
      under the age of 18 in a sexual performance as to victim Sophia for
      his actions at the party or for having Sophia model the underwear
      sets.
Id. at 831.

      In the present case, though evidence was presented of two theories of

motivation behind Hill’s retaliatory conduct, Hill was charged with only one

count of retaliation, for the one assault. Notably, Hill does not dispute that

either legal process was sufficient to warrant a conviction, nor does he dispute

the existence of both legal proceedings. He simply claims that if a legal

proceeding was underway against Jones for counterfeit money, he knew

nothing about it. However, the jury was charged with weighing the evidence

and assessing the credibility of the witnesses. The jury’s conviction of Hill for

one count of retaliation was supported by the evidence, regardless of which

legal process they believed was at issue, and therefore resulted in a unanimous

verdict.



                                        11
      Concerning the specificity of the language of the retaliation jury

instruction, the trial court was not required to include any additional

evidentiary detail on this single count, especially since Hill did not request any,

or object to the instructions at trial. In Harp v. Commonwealth, 266 S.W.3d
813 (Ky. 2008), the defendant was convicted of multiple counts of sexual abuse

under identical jury instructions, and the Court held that the lack of

distinguishing language in each jury instruction led to a palpable unanimous

verdict error because “in a case involving multiple counts of the same offense, a

trial court is obliged to include some sort of identifying characteristic in each

instruction that will require the jury to determine whether it is satisfied from

the evidence the existence of facts proving that each of the separately charged

offenses occurred.” Id. at 818. However, concerning the defendant’s conviction

for one count of sodomy, the Harp court noted

      Our precedent does not support a conclusion that a trial court is
      required to include any identifying evidentiary detail in
      instructions in which a defendant is charged with only one count
      of an offense. See Bell v. Commonwealth, 245 S.W.3d 738, 744
      (Ky. 2008) (“When the evidence is sufficient to support multiple
      counts of the same offense, the jury instructions must be tailored
      to the testimony in order to differentiate each count from the
      others.”) (emphasis added).
Id. at 821 n.25.

      The rule of specificity discussed in Harp is not applicable here as Hill

was charged with only one count of retaliation, and thus the jury considered

only one set of instructions, not multiple identical instructions. Believing the

proof of either legal process (or both) was all that was required to sustain Hill’s



                                        12
conviction and no unanimity problem or specificity issue arose from the

instructions given, accordingly, no error, let alone palpable error, occurred.



          C. The trial court properly admitted evidence of the counterfeit
                                       currency.

      Hill contends that details regarding the counterfeit money should have

been excluded under KRE7 404(b) as improper character evidence and under

KRE 403 as irrelevant. The Commonwealth gave timely notice pursuant to

KRE 404(c) of its intent to introduce evidence that Hill provided a counterfeit

$100 bill to Jones, who passed it, and who was criminally charged. Hill moved

in limine to exclude all KRE 404(b) evidence relating to the counterfeit

currency, which the trial court denied, finding that the evidence was related to

motive and intent and therefore admissible.

      This Court has recently summarized the law relating to the admissibility

of bad act evidence under KRE 404(b):

      Under KRE 404(b), “evidence of other crimes, wrongs, or acts is not
      admissible to prove the character of a person in order to show
      action in conformity therewith.” Such evidence may be admissible,
      however, “[i]f offered for some other purpose, such as proof of
      motive, opportunity, intent, preparation, plan, knowledge, identity,
      or absence of mistake or accident.” KRE 404(b)(1). It may also be
      admissible if it is “so inextricably intertwined with other evidence
      essential to the case that separation of the two (2) could not be
      accomplished without serious adverse effect on the offering party.”
      KRE 404(b)(2). When considering whether such other bad acts
      evidence should be admitted, the court must (1) determine whether
      the evidence is relevant for some purpose other than proving the
      criminal disposition of the defendant; (2) determine whether the
      act “is sufficiently probative of its commission to warrant its

      7   Kentucky Rules of Evidence.

                                        13
      introduction into evidence”; and (3) balance the probative value of
      the prior bad acts evidence against the potential for undue
      prejudice. Bell v. Commonwealth, 875 S.W.2d 882, 889 (Ky. 1994).
      On appeal, we review the trial court’s decision to admit such
      evidence for an abuse of discretion. Harp v. Commonwealth., 266
S.W.3d 813, 822 (Ky. 2008).

Helton v. Commonwealth, 595 S.W.3d 128, 137 (Ky. 2020). “However,

under KRE 403, even relevant evidence may be excluded ‘if its probative

value is substantially outweighed by the danger of undue prejudice,

confusion of the issues, or misleading the jury, or by considerations of

undue delay, or needless presentation of cumulative evidence.’” Id.

      Hill claims the trial court should have excluded Jones’s testimony that

he was arrested for criminal possession of a forged instrument in the second

degree after passing a $100 bank note, which Hill had given him, and his

testimony that Hill threatened to kill him if he told police about Hill’s

involvement. Applying the tripartite test set forth in Helton, first, this evidence

is clearly relevant to show Hill’s intent and motive for attacking Jones.

“Generally, evidence of prior threats and animosity of the defendant against the

victim is admissible as evidence of motive, intent or identity[.]” Davis v.

Commonwealth, 147 S.W.3d 709, 722 (Ky. 2004). To prove retaliation under

KRS 524.055, the Commonwealth was charged with showing that Hill

threatened “to engage in conduct causing or intended to cause bodily injury or

damage to the tangible property of a participant in the legal process or a person

he or she believes may be called as a participant in the legal process in any

official proceeding[.]”



                                        14
      “Intent can be inferred from the actions of an accused and the

surrounding circumstances. The jury has wide latitude in inferring intent from

the evidence.” Anastasi v. Commonwealth, 754 S.W.2d 860, 862 (Ky. 1988).

Jones’s testimony that he informed Hill he was going to “snitch” on him for

providing him with the counterfeit currency, and Hill’s subsequent threat to kill

him, was clearly relevant for purposes of establishing Hill’s intent and motive

for assaulting Jones: to keep him quiet and to punish him. Jones further

testified that Hill stole his phone to delete information about the counterfeit

currency and when Jones received his phone back from police, he could tell

that someone had gone through it.

      Moving on to the second prong of the test, the evidence was sufficiently

probative of its commission to warrant its admission. Probative value is

measured by how much the evidence tends to make the fact more or less

probable. Hall v. Commonwealth, 468 S.W.3d 814, 823 (Ky. 2015). Hill’s

assertion that “counterfeiting is an act that is wildly different from the act of

assault or retaliation” misses the point. The Commonwealth did not seek to

introduce evidence of Hill’s involvement in an entirely, unrelated counterfeiting

scheme. Rather, the existence of a legal process (Jones’s counterfeiting

charge), and an act of retaliation with respect thereto, is part of the proof

required to establish culpability under KRS 524.055. Jones’s testimony in this

regard made more probative the incentive Hill had to attack him.

      Not only was this evidence relevant and probative, it was not unduly

prejudicial. Unduly prejudicial evidence has been described as that which

                                         15
“appeals to the jury’s sympathies, arouses its sense of horror, provokes its

intent to punish, or otherwise may cause a jury to base its decision on

something other than the established propositions in the case[].” Richmond v.

Commonwealth, 534 S.W.3d 228, 232 (Ky. 2017). Hill contends that any

evidence that he was potentially involved in another crime (counterfeiting) was

inherently prejudicial as it went to the jury’s assessment of his credibility.

Obviously, Jones’s testimony that Hill threatened to kill him if he snitched on

him to the police for counterfeiting is prejudicial. However, that does not mean

the evidence is unduly prejudicial. We fail to appreciate how admitting Jones’s

version of the events, and what led Hill to attack him, caused the jury to base

its decision on anything other than the elements of KRS 524.055 and whether

the Commonwealth met its burden of proof.

      Lastly, we note that this evidence was admissible under KRE 404(b)(2)

since it was inextricably intertwined with other evidence essential to the case.

Evidence of the counterfeit money, and Jones’s testimony about Hill’s

involvement, was interwoven into the case narrative and could not be removed

without severely prejudicing the Commonwealth. Accordingly, the trial court

did not abuse its discretion by admitting this evidence.

   D. No palpable error resulted from the trial court’s admission of three
                        videos of Hill assaulting Jones.

      Hill concedes this claim of error was not preserved for review, therefore

he requests RCr 10.26 palpable error. He asserts that the trial court’s

admission of video evidence without a proper foundation having been laid

violates KRE 901, which governs the authentication and identification of
                                        16
evidence. KRE 901 reads: “The requirement of authentication or identification

as a condition precedent to admissibility is satisfied by evidence sufficient to

support a finding that the matter in question is what its proponent claims.”

Video recordings, like photographs, must be authenticated before they may be

admitted into evidence. Fields v. Commonwealth, 12 S.W.3d 275, 279 (Ky.

2000) (“A videotape of a crime scene . . . is just as admissible as a photograph,

assuming a proper foundation is laid[]”). To satisfy this preliminary

requirement, the offering party only needs to make “a prima facie showing of

authenticity.” Johnson v. Commonwealth, 134 S.W.3d 563, 566 (Ky. 2004). A

witness with knowledge may authenticate evidence by testifying that the

evidence is what it is claimed to be. KRE 901(b)(1).

      In this case, the Commonwealth met its slight burden of demonstrating

prima facie authenticity of the videos through the testimony of Jones.8 The

first video portrays Hill beating Jones, taking his phone and talking about the

police. The second video shows the same events, but from a different angle.

The third video shows the end of the assault, where Jones is lying on the

ground shoeless and unconscious. No evidence was introduced as to who

recorded the videos. During deliberations, the jury requested to view the

videos again and inquired whose phone was used to record the fight. The trial

court stated it could not answer this question for them.



      8  For whatever reason, the Commonwealth never moved to formally introduce
the three videos into evidence as exhibits. Rather, the Commonwealth introduced six
still photographs from the videos, which Jones authenticated and to which Hill did not
object.

                                         17
      Hill argues that the videos do not present the whole depiction of what

occurred during the fight and the Commonwealth failed to meet its burden of

showing that the videos were not altered through editing or cropping. Hill

claims that only the middle portion of the fight was presented, after Jones

overpowered him, and had the entire fight been recorded and presented, he

could have been entitled to a self-defense instruction for the fourth-degree

assault charge. Hill further maintains that because he was never given the

opportunity to cross examine the author of the videos, his constitutional right

to due process was violated.

      Our review of the record reveals that the videos were properly

authenticated. Hill testified that he planned to beat up Jones and videotape

the assault. Jones testified that he learned of a video recording of the assault

after the fact, obtained that recording and other recordings, and provided them

to the police. Jones further testified that he had watched all three videos,

which appeared to be taken on the day of the assault, identified himself and

Hill in the videos, and stated that the videos accurately depicted the events of

that day, specifically Hill’s assault of him. He also verified the photographs of

the assault that the Commonwealth introduced into evidence. See Litton v.

Commonwealth, 597 S.W.2d 616, 618–20 (Ky. 1980) (finding surveillance

photographs properly authenticated when the store owner identified the photos

as a fair and accurate representation of his store; explained how the cameras

operated; and testified that he removed the film from the camera, sent it to the

installer, and received the pictures in due course).

                                        18
      Considering that Hill never objected to Jones’s authentication of the

videos as inadequate, we are unable to say that playing the three videos at trial

resulted in palpable error. Rather, we find Jones’s testimony as a witness to

the event sufficiently authenticated the videos for purposes of KRE 901(b)(1).

We note that during Snipes’ testimony, she also authenticated the videos as an

accurate depiction of the fight that she witnessed between Hill and Jones on

the date in question.

      Lastly, Hill claims, in a cursory paragraph, that his Sixth Amendment

right to confront and cross examine the maker of the videos was violated. As

Hill likewise failed to preserve this issue, we are limited to reviewing it for RCr

10.26 palpable error. The Confrontation Clause only applies to hearsay, which

are out-of-court statements offered to prove the truth of the matter asserted.

KRE 801(c). A statement is defined in part as “nonverbal conduct of a person,

if it is intended by the person as an assertion.” KRE 801(a)(2); Robert G.

Lawson, The Kentucky Evidence Law Handbook § 8.05(4) (4th ed. 2003)

(examples of non-verbal conduct that is assertive include nodding one's head

“yes,” shaking one's head “no,” shrugging one's shoulders “I don't know,”

pointing North to indicate direction, cupping one's hand behind the ear to

indicate one cannot hear, pointing to identify a person).

      Hill’s conduct was not intended as an assertion, and thus the videos

were not hearsay. See e.g. Harwell v. Commonwealth, 2009-SC-0333-MR, 2011
WL 1103112, at *9 (Ky. Mar. 24, 2011) (citing Davis v. Civil Serv. Comm’n of the

City of Philadelphia, 820 A.2d 874, 879 n.3 (Pa. Comm. Ct. 2003) (holding a

                                         19
surveillance videotape of a store showing defendant stealing was not hearsay

“because nonverbal conduct of a person is only hearsay if it is intended by the

person as an assertion.”); McDougal v. McCammon, 193 W. Va. 229, 455 S.E.2d
788, 794 (W.Va. 1995) (holding a surveillance videotape of a plaintiff was not a

“statement” and thus was not hearsay). In addition, Hill had the opportunity

to cross examine Jones concerning his authentication of the videos, including

his recollection and account of events depicted on the video. Accordingly, no

Sixth Amendment violation occurred, and certainly no palpable error resulted.

                   E. No double jeopardy violation occurred.

      The Fifth Amendment’s Double Jeopardy Clause guarantees that no

person shall “be subject for the same offense to be twice put in jeopardy of life

or limb[.]” U.S. Const. Amend. V. Similarly, Section 13 of the Kentucky

Constitution ensures no person shall “be twice put in jeopardy of his life or

limb” for the same offense. See Commonwealth v. Burge, 947 S.W.2d 805, 809

(Ky.1996). Hill asserts that his convictions for fourth-degree assault and

retaliating against a participant in a legal process led to a constitutional double

jeopardy violation under Blockburger v. United States, 284 U.S. 299, 52 S. Ct.
180, 76 L. Ed. 306 (1932). Hill further contends that his convictions violated

KRS 505.020, which sets out our statutory protections against being

prosecuted for multiple offenses arising from a single course of conduct.

Although Hill did not preserve his double jeopardy claim at trial, “the

constitutional protection against double jeopardy is not waived by failing to

object at the trial level.” Kiper v. Commonwealth, 399 S.W.3d 736, 740 (Ky.

                                        20
2012). Accordingly, Hill’s constitutional double jeopardy argument is properly

raised for our review. We will review his unpreserved statutory double jeopardy

claim for palpable error under RCr 10.26. Id.

      Hill contends that his conviction for fourth-degree assault required the

jury to make a factual finding that is inconsistent with his conviction for

retaliating against a participant in a legal process. That is, he claims that once

the jury found him guilty of retaliating against a participant in a legal process,

it was obligated to find him guilty of fourth-degree assault as both instructions

required the jury to find that he struck Jones with his fists or feet. Hill avers

that he was placed in double jeopardy when a single, continuous course of

conduct – his fight with Jones – resulted in two convictions under the jury

instructions, as the act of fourth-degree assault is wholly included in the act of

retaliating against a participant in a legal process.

      KRS 505.020(l)(b) provides that out of a single course of conduct, a

defendant “may not ... be convicted of more than one (1) offense when: ... (b)

Inconsistent findings of fact are required to establish the commission of the

offenses[.]” KRS 525.020 codifies the Blockburger test, by which the

constitutional standard of double jeopardy must be evaluated. The Blockburger

court held that “where the same act or transaction constitutes a violation of

two distinct statutory provisions, the test to be applied to determine whether

there are two offenses or only one, is whether each provision requires proof of a

fact which the other does not.” 284 U.S. at 304, 52 S. Ct. 180. Pursuant to this

test, “[a] defendant is put in double jeopardy when he is convicted of two

                                        21
crimes with identical elements, or where one is simply a lesser-included offense

of the other.” Turner v. Commonwealth, 345 S.W.3d 844, 847 (Ky. 2011).

      Here, no double jeopardy violation occurred because a conviction under

both charges does not violate the Blockburger same-elements test, “which is the

test we typically employ to determine if multiple convictions have been

improperly imposed for the same conduct in violation of the double jeopardy

clause of the Fifth Amendment.” Kiper v. Commonwealth, 399 S.W.3d 736, 742

(Ky. 2012) (citing Burge, 947 S.W.2d at 811). In Kiper, we clarified the double

jeopardy limitation contained in KRS 505.020(1)(b) and held that this provision

was violated for a conviction of both attempted murder and first-degree assault

of the same victim because the attempted murder conviction required the jury

to find that the defendant specifically intended to kill the victim during the

attack while the first-degree assault conviction required a finding that he

simultaneously acted with the specific intent, not to kill but merely to injure

the victim. Id. The Kiper court explained that because the defendant could not

shoot to kill his victim and simultaneously shoot to cause serious injury, but

not death, to his victim, the convictions mandated inconsistent findings of fact

which could not withstand a double jeopardy challenge under KRS

505.020(l)(b). Id.

      In Hill’s case, no violation of the constitutional protections against

double jeopardy have occurred under Blockburger and Burge. A comparison of

the elements of fourth-degree assault and retaliating against a participant in a

legal process discloses that fourth-degree assault requires proof that Hill

                                        22
intentionally caused physical injury to Jones by striking him with his fists

and/or feet, and that Hill was not entitled to act in self-defense, while

retaliating against a participant in a legal process requires proof that Hill

struck Jones with his fists and feet because he believed Jones was going to

provide police information about Hill and Hill’s conduct related to Jones being

a potential witness. Thus, fourth-degree assault requires different elements of

physical injury and no entitlement to self-defense, whereas retaliation requires

a finding that Hill acted because he believed Jones was going to disclose to

police Hill’s involvement in a legal process. Since each statute requires proof of

an additional fact which the other does not, the retaliation conviction does not

absorb into the fourth-degree assault conviction. Therefore, no constitutional

double jeopardy violation exists.

      Nor does a statutory double jeopardy violation exist since a conviction for

both fourth-degree assault and retaliating against a participant in a legal

process does not violate the aspect of double jeopardy defined by KRS

505.020(1)(b)’s inconsistent findings of fact test. Contrary to Hill’s assertion,

the jury was not obligated to find Hill guilty of fourth-degree assault once it

found him guilty of retaliation simply because both charges required the jury to

find that Hill struck Jones with his fists and feet. A jury could have found that

Hill met the elements of both charges, or just one, without any inconsistency in

the facts. Therefore, no violation of KRS 505.020 occurred.

                                III.   CONCLUSION




                                        23
      For the foregoing reasons, the judgment of the McCracken Circuit Court

is affirmed.

      All sitting. All concur.




                                     24
COUNSEL FOR APPELLANT:

Steven Jared Buck
Assistant Public Advocate
Department of Public Advocacy

Kayla Danielle Deatherage
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Kenneth Wayne Riggs
Assistant Attorney General




                                25